Citation Nr: 0200780	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  98-00 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error in the May 
6, 1991 Board decision, which denied service connection for 
lumbar spine disability.  

2.  Whether there was clear and unmistakable error in the May 
6, 1991 Board decision, which denied service connection for a 
left knee disability.  

3.  Whether there was clear and unmistakable error in the May 
6, 1991 Board decision, which denied an evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).  

4.  Whether there was clear and unmistakable error in the May 
6, 1991 Board decision, which denied a total rating for 
compensation based upon individual unemployability.  

ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The appellant initiated an appeal to the Board arguing that 
he was entitled to a higher disability rating, filed 
additional claims for a lumbar spine condition and a left 
knee condition, and requested a (total disability individual 
unemployability) TDIU rating.  These claims were subsequently 
denied by the VA Regional Office (RO).  In May 1991, the 
Board issued a decision which, (1) denied service connection 
for a lumbar spine condition; (2) denied service connection 
for a left knee condition; (3) denied an increased disability 
rating for residuals of his service-connected gunshot wound; 
(4) denied an increased disability rating for post-traumatic 
stress disorder (PTSD); and (5) denied entitlement to TDIU.  
On appeal, 
the United States Court of Appeals for Veterans Claim (Court) 
affirmed the Board's decision in an August 1992 Memorandum 
Decision.  

In April 1999, the appellant filed with the Board a request 
that it reverse the May 1991 Board decision on the basis of 
CUE.  In June 1999, the Board determined that the appellant 
had failed to meet the threshold pleading requirements for 
revision of the prior Board decision based on CUE because he 
had not set forth specific allegations of error.  
Furthermore, the Board noted that in his motion, the 
appellant relied on certain evidence which was not in the 
record at the time of the May 1991 Board decision, which the 
Board could not consider when evaluating a prior decision for 
CUE.  

Under 38 U.S.C.A. § 7111, a claimant may file a request to 
the Board to reverse or revise a Board decision on the 
grounds that the prior decision contained CUE.  However, 38 
C.F.R. §20.1400(b) precludes Board review of decisions 
"which have been appealed to and decided by a court of 
competent jurisdiction."  The rationale for the rule is that 
"it would be inappropriate for an inferior tribunal to 
review the actions of a superior [tribunal]."  64 Fed. Reg. 
2134 (1999) (citing Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994); Duran v. Brown, 7 Vet. App. 216 (1994).  

In this case, the May 1991 Board decision, which the 
appellant has requested be reversed on the grounds that it 
contained CUE, was directly appealed to, and affirmed by, the 
Court.  Since the Board did not possess jurisdiction of this 
case, the Court did not have jurisdiction to review the 
merits of the Board's decision under 38 U.S.C.A. § 7252(a) 
and the Board's decision was vacated and the appeal 
dismissed.  

In view of the fact that the Court vacated the Board's June 
1999 decision, we dismiss.  


ORDER

The appeal is dismissed.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

